Title: The Recently Rediscovered Letters of Edmund Pendleton, 25 March 1782–30 January 1795 (Editorial Note)
From: 
To: 


Editorial Note
The following is the first of 37 letters from Edmund Pendleton to JM that either have never been previously published or have been published only in the form of a partial extract. Twenty-five of the letters fall into the former category and 12 into the latter. These letters are part of a larger collection of 155 letters and other documents that Pendleton wrote to JM and to his father, James Madison, Sr., between the years 1752 and 1795. The collection once belonged to Frederick B. McGuire of Washington, D.C., but was sold in 1892 by the Philadelphia manuscript dealer Stan. V. Henkels, apparently to the Washington, D.C., book dealer Will H. Lowdermilk (see PJMRobert J. Brugger et al., eds., The Papers
          of James Madison: Secretary of State Series (1 vol. to date; Charlottesville, Va.,
        1986—)., 2:65–66 n.). The whereabouts of the collection after 1892 was unknown until it was acquired in 1990 by Richard Gilder, Jr., of New York. The kind permission and cooperation of Mr. Gilder and of Myron Kaller & Associates of Asbury Park, New Jersey, made it possible for the editors to add these new Pendleton letters to this supplement during the last stages of publication of this volume.
The bulk of Pendleton’s correspondence in this collection is addressed to JM. Only 45 of the letters and other documents are to James Madison, Sr. Of the remaining 110 items to JM, 69 were copied before their sale in 1892, either by clerks in the employ of Peter Force or by Worthington C. Ford, and these copies furnished the texts for many of the Pendleton letters that appeared in the earlier volumes of this edition of JM’s papers. Since it has not yet been possible for the editors to check the accuracy of these copies against the recently rediscovered original letters, this supplement contains only the texts of the 37 letters that have been either hitherto unknown or known only in partial form. The editors were, however, able to transcribe these 37 letters from photocopies and then verify the texts by comparing them with the originals. In the earlier volumes of this edition many of these letters were either calendared or, where it was possible to do so, published in partial form. In the cases where the latter were already annotated, the editors have chosen not to reproduce here the notes that can be found in earlier volumes. They have, though, provided cross-references to relevant background material.
